RECEIVEr

JAN 06 202!
CLERK, U.S. vid inint GoURj
MINNEAPOLIS, MINNESOTA
Appendix 2
the changes on Tenant Admin Tool requirement

ca A APRTE

See ff #8 ONG ANG E
ee ae
4

| JAN OT 2021

‘U.S. DISTRICT COURT MPLS
The Requirement Changes on Development Assignment of
Optum Developer and Optum Marketing Cloud (OMC) Tenant Admin Tool

1. Initial Requirement (required to be done in a week, 30 hours per week — in Optum development, only
six hours were allocated for the time of development jobs on each working day)

The initial requirement is to create an embedded component that could update the
Python Command Line file by removing the deleted tenant names from the tenant name
list when any tenants are deleted in AEM framework. The initial tenant names (name
list) are hardcoded in a separated Python Command Line file, which is run manually on
AEM framework to create or add the tenants with the names which are pre-defined
(hardcoded) on the file.

The assignment is to implement the new component (circled in pi sl belov
\). The Python Command Line file (the square with blue kacherarndi isa
separated file outside the AEM framework (the square with white background)

Assignment Initial Requirement:

Create a component that will take a deleted

tenant name, and then removes that tenant from
the Tenant List within the Python command line
application (a Python script program file)

  

 

( Create initial Tenants

 

Tenant List

tenant A
C) u When delete a tenant Remove the deleted
with AEM embedded trig the application
UReHARtiOn Sait Cees tenant from Tenant List

 

" command line appliction

In Optum Marketing Cloud AEM development team, a development cycle would consist
of a Two-week Development Sprint (period) and One-week Testing stage (period). But in
real, due to a lot of unexpected situations, all of the development cycles during Ms.
Sujatha Duraimanickam first half year in Optum lasted for more than three weeks. Her
development cycles usually took about a month to complete due to development
blocked by some resources, more time needed in testing, unable for most of developers
to finish their development jobs, changes on requirement, many defects found, etc.

2. The Tenant Admin Tool development requirements had been changed for several times

a. Few days after the development Sprint started:

1
Instead of revising the Tenant Name list on Python command line application
file, the new Tenant Admin Tool requirement was to rewrite Python command
line application with Java language, plus developed several new components to
allow uses to view, add, and delete AEM tenants online, which are shown as the
diagram below, all of the components within the AEM framework (dash-square
with white background). The components with pink background were new ones.
The component with purple background was rewritten in Java from Python
common line application (developed with Python programming language)

 

[[The Update Requirement to implement the Tenant Admin Tool with Java, include reariting the “Create initial Tenants” Command Line application (developed with Python) with Java ing | |

[Update Requirement for the Tenamt Admin Toot Assignment:

‘
t Create & new online Tenant Admin Tool to allow admin users to DISPLAY existing tenants.
CREATE new tenants, and DELETE @ustng tenants. In order to do s0. folowing

4 are required
s 2), Create a web server to imeract with users
1 2), Create user interface (UD web pages to take user input data used for DSPLAY.
CREATE, and DELETE the user Tenant
‘@xiting tenants used for DEPLAY

for retrieving
4). Create 3 new component for creating new tenants. which is to rewerite the
‘command ling application with Java p: tunguage
5). Create a new component for deleting existing tenants

 

  
 

 

Create initial Tenants

2
:
i
a

   

Tenant List

      
  

 

 

 

sn ems a -Ss "Ges siain ork w So ae Dp me eee rey

~~ Adobe Expentnce Manage (AE) framework ~~

3). Create new Java component to retrieve
existing the Tenants for DISPLAY

    
 
  
 
  
 
 
 
  
  

TEES

D.Wab Seraces to support requests
DISPLAY, CREATE and DELETE tenants

 

User Action

 

 

The Java component for CREATE new tenants is created by
rewriting the Command Une Application developed with
Python programming language

 
  

2). Create new wser interface (1)
web pages, used for users

Interacting with AEM so that the
tenants can be displayed. added, or

 
  

5). Create new Java component for deleting
existing Tenants |

 

In near about the end of the development cycle:

The requirement was updated with adding security control and changing on user
interface web page, added a feature of displaying the status of request
processed results
 

[The Update Requirement to implement the Tenant Admin Tool security and to add the feature of displaying the request processing status]a

Update Requirement for the Tenant Admin Tool Assignment

Create a ntw online Tenant Admin Tool to atiow admin users to DSPLAY existing tenants,
a eae San aRicne ae Ranen erreee arin eCeCC Nee

 
 
 
  

user accest
user input data used for DSPLAY.
DISPLAY

te

Processing status and display

 

    

pene Command Ling Appliction

 
     

4). Create new Java Component to retrieve
‘existing the Tenants for DISPLAY

 
    

Rogues: te create sem Tenants

reques
\Y. CREATE anid DELETE tenants

  

« pp] Web Services to support requests:
TPT onset a
User Action

 

 

 
  
 
 
 
   

yo

_
ir The Java component for CREATE new tenants 1s created by
rewriung the Command Line Application developed with

7). Return the
request
processing
status: thon programming language

  
  

3). Create pew uses Interface (UD

web pages, used for users

interacting with AEM so that the
daplayed,

 

 

 

 

exitting Tenants

 

 

[ss new Java component for deleting

 

 

In the beginning of the next development cycle:
The revised requirement was:

i. Removed the already implemented DELETE function/component to allow
the admin users to delete existing tenants;

ii. Added a new FIX function/feature to allow the admin users to fix the
existing tenants by making their setting to the same as the new
requirement

iii. Reorder the tenant access privilege order to fix the permission issues

[the Update Requirement to remove the “Delete Tenants” components, but add “Fix Existing Tenants when there are any wrong settings] 4
|

 

| Update Requirement for the Tenant Admin Too! Assignment

  
  
  

Create 3 new online Tenant Admin Too! to allow admin users to DISPLAY existing tenants,
CREATE new tenants, and FIX existing tenants. In order to do so, following
imptementations are required

4), Create a web server to interact with users:

2), Create a security component to control the User access.

3). Create user interface (Uh web pages to take user input data used for DISPLAY.
CREATE, and FIX the user Tenant

4), Create a new component for retriéving existing tenants used for DISPLAY Tenant List

3). Create a new component for cre: ‘new tenants, which is to rewrite the
Python fine appiication with Java programming language

6). Create a new component for fixing existing tenants if incorrect setting found

7). implement a functionality to track the request processing status and display
the status in the Ul web page

Create Initial Tenants

 

   
  

2). Security Component
to manage the users of
Tenant Admin Toot

    
 
 
    

  

4). Create new Java component to retrieve
existing the Tenants for DISPLAY

 
  

L)Web Services to suppiont requests:
DISPLAY, CREATE and DELETE tenants

  

User Action

 

 
  
 
 
 
 
    
 
    
 

The Java component for CREATE new tenants is created by
rewriting the Command Line Apphcation developed with
Python programming language

|

|

|

!

|

1 [). Create new user interface (un
| i web pages, used for users

| [interacting with AEM so that the

| [fenant can be aisplayea. adced, ot

1 Priced in AEM

|

|

|

|

    

 

 

existing Tenants if there are any configuration !

6), Create new Java Component for fixing
setting incorrect

 

|

|

|

|

|

|

|

|

|

7), Return the |
request iH 1
status |
i

|

|

|

I

|

|

|

|
Due to above changes, the more time had been given for development, around one
hundred hours, which lasted for two development cycles (included 2 of Two-week Sprint
and 1 of Testing stage). Those additional time was estimated by development team, and
agreed by managers in advanced.
